Citation Nr: 0637020	
Decision Date: 11/29/06    Archive Date: 12/06/06	

DOCKET NO.  04-18 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from October 1958 to September 
1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in Cleveland, Ohio, that denied entitlement to service 
connection for bilateral hearing loss.

The case was previously before the Board in June 2005 at 
which time it was remanded for further development.  The 
requested actions have been accomplished and the case has 
been returned to the Board for appellate review.



FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  The persuasive evidence of record does not show that the 
veteran has bilateral hearing loss attributable to his active 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
bilateral hearing are not met.  38 U.S.C.A. §§ 1101, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000.

The Veterans Claim Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2005) imposes obligations on VA in terms of its 
duties to notify and assist claimants in the development of 
their claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The VCAA applies to all five elements of a service connection 
claim. As previously indicated by the Court, those five 
elements include:  (1) Veteran status; (2) the existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of disability; and (5) the 
effective date of the disability.  Upon receipt of an 
application for service connection, therefore, VA is required 
to review the information and the evidence presented with the 
claim, and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
would help in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.

A review of the evidence of record shows that the veteran was 
provided with communications dated in March 2003 and again in 
August 2006 with regard to what VA would do and what he could 
do to help VA develop his claim.

The case was remanded by the Board in June 2005 in part to 
insure compliance with the directives of the VCAA.  The 
record shows the veteran gave testimony on his own behalf 
before the undersigned traveling Veterans Law Judge at the 
Cleveland RO in March 2005.  A transcript of the hearing 
proceedings is of record and has been reviewed.  Further, as 
a result of the remand, the veteran was accorded a special 
audiologic examination by VA in April 2006.  The report of 
the examination contains an opinion as to the etiology of the 
veteran's hearing loss.  In view of the foregoing, the Board 
finds that VA has satisfied its duties to inform and assist 
the veteran in the development of his claim.

Pertinent Legal Criteria.

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection will be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).

Where a veteran had active service for 90 days or more, and 
certain chronic diseases, including sensorineural hearing 
loss, are manifest to a compensable degree of 10 percent or 
more within the first year following separation from service, 
service connection will be presumed for the condition.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disorder, there must be competent evidence showing:  (1) the 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Shedden v. Principi, 381F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hanson v. Principi, 16 
Vet. App. 110 (2002); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  

Analysis.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the 
salient and relevant evidence and on what this evidence 
shows, or fails to shown, on a claim.  The veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not specifically discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board provide reasons and bases for rejecting evidence 
favorable to the veteran).

Based on a longitudinal review of the evidence of record, the 
Board finds that the persuasive evidence of record is against 
the claim.

Initially, the Board notes that as a lay person, the veteran 
himself does not qualify to opine on matters requiring 
medical knowledge, such as the etiology of any current 
hearing loss.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of opining on matters 
requiring medical knowledge).

The service medical records reveal that upon entry onto 
active service, hearing was normal for the conversational 
voice range.  At 4000 Hertz, however, there was a decibel 
loss of 70 in the right ear and 50 in the left ear.  The 
veteran was given a hearing profile of H-3.  Notation was 
made that the veteran had hearing loss which preexisted 
active service.  

During service, the veteran was seen on one occasion in 
September 1959.  He stated he was doing work that required 7 
to 9 hours of listening with earphones and he felt this was 
aggravating his hearing.

In February 1960 the veteran underwent a hearing 
consultation.  Following testing, the examiner noted that the 
veteran's hearing had improved in the low frequency speech 
range since induction audiograms and stated that the 
veteran's hearing profile was now H-2.  It was recommended 
that the veteran's military occupational specialty be changed 
to one that did not require acute hearing and one in which 
there were no loud noises.

The post service medical evidence of record includes the 
report of an October 2002 VA audiology progress note.  It was 
noted that the veteran complained of hearing loss 
bilaterally.  He reported excessive noise exposure during 
military service (reference was made to the rifle range).  He 
also indicated that he worked in a dairy farm prior to 
entering service.  An audiogram study resulted in an 
assessment of sensorineural hearing loss bilaterally.  The 
examining audiologist opined that "due to history of 
excessive noise exposure (rifle fire) as well as 
configuration of pt's hearing loss, it is more likely than 
not that pt's hearing loss was due to his military service."

The veteran was accorded an audiologic examination by another 
VA audiologist in January 2006.  It was stated the veteran 
had borderline normal sloping to severely profound 
sensorineural hearing loss bilaterally.

In April 2006, the audiologist had the claims file available 
for review.  Reference was made to the undated enlistment 
examination, a February 1960 examination, a July 1961 
examination, and the October 2002 examination referred to 
above.  The audiologist opined that the service medical 
records reviewed indicated hearing loss at enlistment that 
did not get worse while the veteran was on active service.  
The audiologist opined that it remained a moderately high 
frequency hearing loss in both ears.  The examiner stated 
that based on the claims folder review, it was her opinion 
that the veteran's hearing loss had not been aggravated any 
further by his active service.  

In view of the foregoing, the Board finds that the persuasive 
evidence of record is against the veteran's claim.  While a 
VA audiologist opined in October 2002 that it was more likely 
than not that the veteran had hearing loss that was due to 
his military service, that examiner did not have the claims 
file available for review.  The VA audiologist who examined 
the veteran in January 2006 and had access to the entire 
claims file in April 2006 expressed a contrary opinion, that 
being that the veteran's hearing loss had not been aggravated 
by his active service.  That examiner made specific reference 
to findings recorded on examinations during service and in 
the years following service and noted that the hearing loss 
noted at enlistment had not gotten any worse while the 
veteran was on active service.  That examiner made specific 
reference to findings on examinations in 1960 and 1961 
showing no appreciable change in the veteran's hearing 
status.  The examiner in 2002 did not have access to that 
evidence.  Accordingly, the Board finds the preponderance of 
the evidence is against the claim of entitlement to service 
connection for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	F. J. FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


